DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the following terms required for the equation are not clearly defined, nor are the steps to obtain their values clearly stated:
taxonomy word count and risk and technique relationship for calculate the Taxonomy Weighted variable in the weighted sum formula
taxonomy word count for the Overall variable in the weighted sum formula
motivation aggregate of off the shelf and sentiment off the shelf for the weighted sum formula	
	For purposes of examination, the ranking formula of Claim 5 is being interpreted as a weighted sum equation with interchangeable variables.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos, Raimundo F., et al. "A framework for intelligence analysis using spatio-temporal storytelling." GeoInformatica 20.2 (2016): 285-326 [hereinafter Dos Santos] in view of Pennebaker, James W., et al. The development and psychometric properties of LIWC2015. 2015 [hereinafter Pennebaker].
Regarding claim 1, Dos Santos teaches a computer-implemented method for gathering and analyzing knowledge or actionable intelligence, the method comprising: aggregating data from structured and unstructured data sources (Dos Santos; Abstract, page 285; Input are news articles as well as social media feeds and extracts; 5.4 Event location analysis on other datasets, page 317, paragraph 2, starting with “Figure 13 represents…”; The study was also done on the GDELT dataset. In contrast to tweets which are highly unstructured and very noisy, GDELT records are clean with textual description and structured fields.);
Examiner notes that Dos Santos is able to aggregate data from both structured and unstructured sources.
processing data for topic, sentiment, emotion or a combination thereof (Dos Santos; Abstract, pages 285-286; Extracts and connects entities into interesting storylines not explicitly stated or obvious from underlying data; 2.3 Event detection and summarization, page 291, paragraph 3, starting with “In terms of event detection…”; Event expansion and topic trending are two common aspects of event detection; 2.3 Event detection and summarization, page 291, paragraph 4, starting with “Textual summarization…”; the system allows geolocation and sentiment visualization.);
Examiner notes that Dos Santos is not simply extracting words, but also processing entities, storylines and relationships. Under the broadest reasonable interpretation, topic, sentiment, and emotion can be in the form of storylines or relationships.
processing data into an ontology (Dos Santos; 1 Introduction, pages 288-289, paragraph 3, starting with “Applying traditional network…”; Spatio-temporal coherence is used to identify entities and their special relationships that may only exist under certain conditions; 2.3 Event detection and summarization, page 291, paragraph 2, starting with “The goal of storytelling…”; Storytelling captures the underlying relationships among entities);
Under the broadest reasonable interpretation, ontology is just concepts and categories of a particular area with properties and/or relationships between them. Dos Santos identifies entities themselves as well as relationships between the entities.
scoring and weighting processed data (Dos Santos; 4.4 Complexity analysis, Ripley’s K function, page 304, paragraph 3, starting with “One of the uses…”; Weight can simply be a 1 if entities are within a radius of study, and 0 otherwise, or there could be varying weights for different segments, such that entities within the same segment receive higher weights with each other, and segments in different segments receive lower weights; 3.3 Concept ranking, page 298, paragraphs 3-4, starting with “One notable aspect…”; in addition to geographical weights, ConceptRank is also implemented, ranking importance based on both explicit and implicit relationships of entities.);
Under the broadest reasonable interpretation, the scoring and weighting can be based on physical distance between two entities being processed. The closer they are, the higher the weight/scoring. The farther they are from each other, the lower the weight, etc. ConceptRanks are also applied to entity relationships, taking into account both explicit and implicit relationships.
curating information related to scored and weighted data (Dos Santos; 5.3 Event association in the Boston Marathon Bombings (2013), page 312, paragraphs 2-3, starting with “The dataset…”; Events collected and stored using TREC-KBA have an associated source, event location, publish date. Each event has a generated timeline including entities, relationships of the entities.);
Examiner notes that under the broadest reasonable interpretation, curating can mean to organize and/or present the data. Dos Santos organizes collected data with entities and relationships as well as geospatial information and it is first stored in the backend in a database.
providing to a smart device curated information (Dos Santos; 5.5 Tasks and execution times; Tasks were run in a cluster of 5 machines (Intel Atom 1.66GHz 4GB RAM) and a standalone machine (Intel Xeon 3.33GHz 24GB RAM)).
Examiner notes that the tasks were run wholly on the cluster or in the standalone machine and thus the curated information is provided to those machines. Under the broadest reasonable interpretation, the machines described are computers and are considered smart devices.
Dos Santos does not explicitly teach processing aggregated data for parts of speech, key words and polarity using at least one LIWC dictionary;
Pennebaker teaches:
processing aggregated data for parts of speech, key words and polarity using at least one LIWC dictionary (Pennebaker; Table 1; LIWC dictionary used to collect information including linguistic dimensions, verbs, adjectives, parts of speech, etc.);
It would have been obvious before the effective filing date to modify the teachings of Dos Santos and combine it with the teachings of Pennebaker because an effective use of a LIWC dictionary can provide an efficient and effective method for studying the various emotional, cognitive, and structural components in speech samples (Pennebaker; page 1, paragraph 3, starting with “in order to…”).
Regarding claim 2, Dos Santos teaches the computer-implemented method of claim 1 where unstructured data sources includes blogs, emails, knowledge management systems, collaboration sites, social media sites (Dos Santos; Abstract, page 285; This study takes as input news articles as well as social media feeds and extracts.).
Regarding claim 3, Dos Santos teaches the computer-implemented method of claim 1 where the ontology includes at least the classifications "actors", "settings". "goals/objectives", "challenges", and "techniques" (Dos Santos; Table 4, STS Summarization Rows, Table 5, TREC-KBA post-processed; STS is able to summarize events, and then further extract locations and events from the summaries. Afterward, TREC-KBA further extracts information such as the information source, the event location, publish date, and generate another storyline with entities bolded/highlighted.).
Examiner notes that Dos Santos first identifies “actors” from TREC-KBA, where the entities are bolded in text. The “setting” is mapped to the event location and generated dates. Under the broadest reasonable interpretation, setting is the time or place where an event takes place. “goals/objectives” and “challenges” are extracted in the storylines of TREC-KBA. For entry 1 in table 5, “question” could be an “objective.” For entry 2 in table 5, “conflicting reports” could be a “challenge” under the broadest reasonable interpretation and in light of the specifications. The TREC-KBA also extracts techniques in its events. “on security video” from entry 3 in table 5 could be a “technique.”
Regarding claim 4, Pennebaker teaches the computer-implemented method of claim 3 where the ontology includes context and domain information (Pennebaker; Table 3; Word and types of words are captured into categories, and the context of their use is counted.).
Under the broadest reasonable interpretation, context and domain information can be the context of through which medium the word is being used, such as blogs, novels, twitter, natural speech, etc.
The motivation to combine the teachings of Dos Santos and Pennebaker for claim 4 is the same motivations previously used for the claim 1 rejection.
Regarding claim 6, Dos Santos teaches the computer-implemented method of claim 1 where aggregated data is filtered for knowledge or actionable intelligence (Dos Santos; 2.1 Storytelling, page 290, paragraph 2, starting with “The phrase ‘storytelling’…”; The entity networks are specifically targeted for use in intelligence analysis; 5.6 Experiment summary, page 321, paragraph 2, starting with “The experiments in Section 5.2…”; important relationships are differentiated from less relevant ones, which is an essential contribution to intelligence analysis, which often faces large data volumes.).
Examiner notes that under the broadest reasonable interpretation, actionable intelligence is information that can be followed up on or used/reused for other purposes such as creating plans, etc. While whether intelligence is actionable has a certain level of subjectivity to it, the system Dos Santos teaches is meant for intelligence analysis for law enforcement or other intelligence agencies.
Regarding claim 7, Dos Santos teaches the computer-implemented method of claim 1 where aggregated data is filtered according to a knowledge taxonomy (Dos Santos; 1 Introduction, page 288, paragraph 2, starting with “The above shows…” and page 289, paragraph 1, starting with “The importance of location and time…”; The system identifies entities, relationships as well as locations and timeframes.).
Examiner notes that the entities, relationships, locations and timeframes are extracted from input data. Under the broadest reasonable interpretation, the taxonomies are classifications of the input date. For example, entities, relationships, locations, and timeframes are each their own taxonomy. Dos Santos classifies the input into those categories.
Regarding claim 8, Dos Santos teaches the computer-implemented method of claim 7 where the knowledge taxonomy includes at least: risk, allies, expectations, and fixes (Dos Santos; Table 4, STS Summarization Rows, Table 5, TREC-KBA post-processed; STS is able to summarize events, and then further extract locations and events from the summaries. Afterward, TREC-KBA further extracts information such as the information source, the event location, publish date, and generate another storyline with entities bolded/highlighted.).
Examiner notes that as previously explained, entities, relationships, location and dates are extracted from event summaries. “Explosive devices” extracted using the proposed STS method from Table 4 is a type of risk that is extracted. “FBI” and “authorities” are examples of allies extracted form TREC-KBA from table 5. “Devise theories explain bombings” produced by the proposed STS is an expectation. Under the broadest reasonable interpretation, expectation is what is to be expected. Based on the extraction, explanations for why the bombing occurred are to be expected. “Passengers removed flight Logan airport sector” would be a fix. Under the broadest reasonable interpretation, a fix is not necessarily a solution to the entirety of the problem. A simple solution of how to prevent more deaths, such as removing passengers from plans, could also be one of the fixes.
Regarding claim 9, Dos Santos teaches the computer-implemented method of claim 7 where the aggregated data is filter by relevance of topic word (Dos Santos; 3.3 Concept ranking, page 298, paragraphs 3-4, starting with “One notable aspect…”; ConceptRank is also implemented, ranking importance based on both explicit and implicit relationships of entities.; ). 
Examiner notes that as previously explained, ConceptRanks acts as weights based on the importance of entities. Entities with more explicit and implicit relationships are considered more important, and thus ranked higher. The more relationships that exist between entities, the more relevant they are to each other.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos in view of Pennebaker [hereinafter Dos-Santos] further in view of Microsoft Support “Help on Ranking Multiple Sets of Data into an Overall Rank.” Microsoft Community, 16 Feb. 2010 [hereinafter Microsoft].
Regarding claim 5, Microsoft teaches the computer-implemented method of claim 1 where processed data is scored and weighted according to the following:
Rank = SUM(([@[Taxonomy Weighted]]*0.5) + ([@Overall]*0.1) + ([@Motivation] + [@sentiment])*0.3) + (([@[Vouch_Rank]]
(Microsoft Support; Summed Weights used to rank variables in a dataset.)
Examiner notes that this the example of weighted sums being calculated using Excel can be modified to teach the formula as claimed through design choice and routine optimization. The values in the B, C, D, and E columns can be replaced instead with Taxonomy Weighted, Overall, Motivation, Sentiment, and Vouch_Rank to achieve ranking via weighted sums.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WU whose telephone number is (571)272-3380. The examiner can normally be reached Monday-Friday between 9AM and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC C WU/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128